United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
DEPOT, NORTH ISLAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-328
Issued: May 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 16, 2006 appellant filed a timely appeal of an August 16, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs, denying his request for
reconsideration. Because more than one year has elapsed between the last merit decision dated
December 15, 2003 and the filing of the appeal, the Board lacks jurisdiction to review the merits
of his case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
This case has previously been before the Board. By decision dated August 3, 2005,1 the
Board found that the Office, in a January 28, 2005 decision, improperly denied appellant’s
December 10, 2004 request for reconsideration of an Office hearing representative’s
December 15, 2003 decision on the grounds that it was not timely filed.2 Accordingly, the Board
remanded the case for the Office to adjudicate appellant’s reconsideration request in accordance
with the criteria set forth in 20 C.F.R. § 10.607(a) and to issue an appropriate decision after any
further development it deemed necessary. The facts and the circumstances of the case as set
forth in the Board’s prior decision are incorporated herein by reference. The facts and the
history relevant to the present issue are hereafter set forth.
On February 28, 2001 appellant, then a 52-year-old planner and estimator, filed an
occupational disease claim. He alleged that on February 6, 2001 he first realized that his
aggravated arthritis and elevated blood pressure resulted from an extreme stress disorder due to
work and travel requirements.
In his December 10, 2004 request for reconsideration, appellant addressed being demoted
by the employing establishment because he was physically unable to travel and forced to travel
despite his physical limitations. He noted his discussions with the employing establishment
regarding the submission of medical documentation and difficulty in performing the
requirements of a demoted sheet metal worker’s position. Appellant argued that his back injury
and emotional condition claims were untimely processed by the employing establishment which
resulted in disorganization and the denial of the claims.
By decision dated August 17, 2006, the Office denied appellant’s request for
reconsideration. It found that his arguments were either of a repetitious or irrelevant nature and
insufficient to warrant a merit review of its prior decision.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,3 the Office’s regulations provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.4 To be entitled to a merit review of an
1

Docket No. 05-1027 (issued August 3, 2005).

2

In the December 15, 2003 decision, the hearing representative found that appellant’s travel requirements, losing
or having his airline ticket stolen, having a heavy workload and sustaining a back injury on January 19, 2001
constituted compensable factors of his employment. The hearing representative, however, found the medical
evidence of record insufficient to establish that appellant’s emotional condition and/or aggravation of his
hypertension were caused by the accepted employment factors.
3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(1)-(2).

2

Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.5 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
ANALYSIS
By letter dated December 10, 2004, appellant disagreed with the Office’s finding that he
did not sustain an emotional condition and/or aggravation of his hypertension while in the
performance of duty because the medical evidence of record did not establish that the claimed
conditions were causally related to the accepted compensable factors of his federal employment.
The relevant underlying issue is whether his emotional condition and/or aggravation of his
hypertension were causally related to the accepted factors of his employment.
In his December 10, 2004 reconsideration request, appellant addressed being demoted by
the employing establishment because he was physically unable to travel and forced to travel
despite his physical limitations. He noted his discussions with the employing establishment
regarding the submission of medical documentation and difficulty in performing the
requirements of the demoted sheet metal worker’s position. Appellant argued that his back
injury and emotional condition claims were untimely processed by the employing establishment
which resulted in disorganization and the denial of the claims. However, he did not submit any
new medical evidence addressing the relationship of an established employment factor and his
claimed conditions. As the issue of whether appellant’s emotional condition and/or aggravation
of hypertension were causally related to the accepted compensable employment factors is
medical in nature, his arguments are not relevant. The submission of evidence that does not
address the particular issue involved does not constitute a basis for reopening a case.6
Appellant did not submit any relevant and pertinent new evidence not previously
considered by the Office in support of his request for reconsideration. Further, he did not show
that the Office erroneously applied or interpreted a specific point of law or advance a relevant
legal argument not previously considered by the Office. As appellant did not meet any of the
necessary regulatory requirements, the Board finds that the Office properly denied merit review.7
CONCLUSION
The Board finds that the Office properly denied appellant’s request for merit review of
his claim pursuant to 5 U.S.C. § 8128(a).

5

Id. at § 10.607(a).

6

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Robert P.
Mitchell, 52 ECAB116 (2000).
7

See James E. Norris, 52 ECAB 93 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the August 17, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 4, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

